DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on October 27, 2021.  Claims 25, 32, and 39 have been cancelled.  Claims 21, 28, and 35 have been amended.  Claims 21-24, 26-31, 33-38, and 40 have been examined and are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Please amend claims 21 and 29.
21. (Currently Amended) A method of providing targeted content across user channels, the method comprising:
determining, by a synchronizing server, a plurality of users of a plurality of user devices based on stored device activity events occurring on the plurality of user devices;

determining, by the synchronizing server, through a network, for a respective user among the plurality of users, an additional secondary user device;

creating, by the synchronizing server, a cross-channel advertising campaign comprising targeted content configured to accept a response other than a voice communication from the respective user of the determined additional secondary user device; and

running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to the additional secondary user device, such that the targeted content is displayed on the additional secondary user device when a call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.

the targeted content is displayed on a caller ID screen of a user's device.

Ismail et al. US Publication 2014/0278953 A1 Correlated Consumer Telephone Number and User Identifiers for Advertising Retargeting
Ismail teaches a method and system that performs cross-channel advertisement targeting based on consumer telephone numbers. The system utilizes a targeting database to determine which consumers should be re-engaged on behalf of a business. The targeting database correlates a telephone number associated with a consumer with a masked user identifier associated with the tracking of online behavior of that consumer. The targeting database may include a confidence level representing the likelihood of correspondence between the telephone number and masked user identifier. The targeting database is used by the system to target advertisements to consumers. A telephone number of a consumer is used to identify a masked identifier of the consumer. Advertisements are then targeted to the consumer using the masked identifier. The stored confidence level may be used by the system to control the aggressiveness of re-targeting.

Green et al. US Publication 20160343034 A1 Telecommunications Call Augmentation System
Green teaches a method of augmenting a telecommunications call, the method comprising detecting a telecommunications call event at a user telecommunications device 10; selecting an item of media content 101, the item of media content 101 being associated with a uniform resource identifier or URI; augmenting the call with the item of media content 101; detecting a user interaction with the item of media content 101; and on termination of the call, performing an action in dependence on the resource identified by the URI. The invention extends to a corresponding system and apparatus.

The present invention discloses a method of providing targeted content across user channels includes receiving a plurality of device activity events on a user device, storing the received plurality of device activity events, creating an audience population based on the stored device activity events, determining links for additional secondary user devices based on the user device, creating a cross-channel advertising campaign targeting the determined audience population, and running the cross-channel advertising campaign based on the device activity and the determined additional secondary user devices.

Claim 1 is allowed because the best prior art of record Ismail and Green alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
determining, by the synchronizing server, through a network, for a respective user among the plurality of users, an additional secondary user device;
creating, by the synchronizing server, a cross-channel advertising campaign comprising targeted content configured to accept a response other than a voice communication from the respective user of the determined additional secondary user device; and
running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to the additional secondary user device, such that the targeted content is displayed on the additional secondary user device when a call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.

Independent claims 28 and 35 are allowable based on a similar rationale. Dependent claims 22-24, 26-31, 33-38, and 40 are allowable based on the same rationale as the claims they depend.

Claims 21-40 rejected on the ground of nonstatutory double patenting have been withdrawn.

The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “Additional objects and advantages of the disclosed embodiments will be set forth in part in the description that follows, and in part will be apparent from the description, or may be learned by practice of the disclosed embodiments. The objects and advantages of the disclosed embodiments will be realized and attained by means of the elements and combinations particularly pointed out in the appended claims. As will be apparent from the embodiments below, an advantage to the disclosed systems and methods is that an advertiser or other content provider to target content to a user based on the user's online activity across multiple devices or the user's inbound and outbound telephone call activity. The disclosed systems and methods discussed below may allow expedited customer relationship management, improved recipient response rate, and enhanced revenue from channels not previously available.” (paragraph 009); “By providing targeted content across user channels, advertisers and merchants may engage with existing or new clients, may benefit from improved client interaction, and may access new channels for engaging new or existing customers. Such communications may replace the significantly more intrusive alternative of having to speak to a representative, and, thus, improving the customer experience. Such communications may also be more likely to influence the recipient's behavior than a digital advertisement impression, thus, potentially yielding higher response rate. Such communications may further improve call center efficiency by obviating the need for customers to speak directly to recipient.” (paragraph 0025)  and “For the user, such advertisements or targeted messages may provide benefits such as, for example, enhanced inbound call transparency, call blocking, flagging of fraudulent, unsolicited calls, faster, more interactive experience than voicemail, etc. For the advertiser or originator of the advertisement or targeted message, such advertisements or targeted messages may provide benefits such as, for example, expedited customer relationship management, improved recipient response rate, and enhanced revenue from channels not previously available.” (paragraph 023).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marin Software Publishes Playbook on Creating Effective Cross-Channel Ad Campaigns, News Bites – Media & Broadcasting, 2017
Bostick et al. US Patent 10079939 A1 Performing Contextual Analysis of Incoming Telephone Calls and Suggesting Forwarding Parties
Bostick discloses a computer-implemented method includes: receiving, by a computing device, an incoming telephone call from a caller; identifying, by the computing device, a telephone number associated with the telephone call; obtaining, by the computing device, contextual data based on the telephone number, predicting, by the computing device, one or more reasons for the telephone call based on the contextual data; and displaying, by the computing device, the one or more reasons for the telephone call.
Jabbour et al. US Publication 20070047726 A1 System and Method for Providing Contextual Information to a Called Party
Jabbour discloses a telephone system includes a first endpoint device operable to populate a subject field with a message entered by a caller, and to send a call to a called party with the message being attached thereto. A second endpoint device is operable to retrieve the message when the call is received, and to communicate the message to a called party prior to the call being answered. It is emphasized that this abstract is provided to comply with the rules requiring an abstract that will allow a searcher or other reader to quickly ascertain the subject matter of the technical disclosure. It is submitted with the understanding that it will not be used to interpret or limit the scope or meaning of the claims.
Alfano et al. US Publication 20080273677 A1 Method and System for Communicating and Displaying Data with a Voice Call
Alfano discloses method of communicating information describing a voice call from a caller to a recipient comprises steps of obtaining call subject information describing the call and communicating the call subject information to the recipient to inform the recipient about the call. The call subject information can be presented as a subject line displayed to a recipient in which the caller provides information about the nature of the call and/or its urgency, which thus enables the recipient to better judge whether it should be answered immediately. The call subject information can be input as text by the caller or it can be extracted automatically from a calendar application or a messaging application.

Brown US Patent 9723157 B2 Method and Apparatus for Content Presentation in Association with a Telephone Call
Brown discloses a method and apparatus are provided for presenting multimedia content to a caller and/or a called party in association with a telephone call. Content may be presented pre-ring (before the called party's telephone rings), in-call, and/or post-call. Content presented to a party may be related to another party participating in the call or may be related to a third party (e.g., an advertiser that paid for the ability to have its content presented). Presented content may be actuable, to allow a caller to change the destination of a call, take advantage of an offer presented to him or her, redeem a coupon, schedule or queue a subsequent call, etc. To find a desired destination party, a caller may initiate a manual or automatic search of his or her local contacts (on his telephone) and/or a central or global directory or contact list.
Small et al. US Patent 9008631 B2 Providing Context Information During Voice Communications between Mobile Devices Such as Providing Visual Media
Small discloses a system and method for providing context information along with a voice call is disclosed. In some examples, a calling device receives context information from a user and transmits the context information when establishing a voice call with the user. The context information may include various types of media, such as pictures or videos taken by a calling device. In some examples, a destination mobile device receives a voice call that does have context information and sends a request to a calling mobile device for information related to the voice call.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682